Case 2:20-cv-01095-DRH-AKT Document 22 Filed 04/13/21 Page 1 of 7 PageID #: 97




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
JAIME DAVID VALLE,
                                    Plaintiff,                     MEMORANDUM AND ORDER
 - against -                                                       2:20-cv-1095 (DRH) (AKT)
GDT ENTERPRISES, INC., and GERARD
McCLOREY,
                                      Defendants.
---------------------------------------------------------------X

APPEARANCES

ATTORNEYS FOR PLAINTIFF
Helen Dalton & Associates, PC
69-12 Austin St.
Forest Hills, NY 11375
By: Roman Avshalumov, Esq.

ATTORNEY FOR DEFENDANTS
Aaron M. Goldsmith Esq.
225 Broadway, Suite 715
New York, NY 10007

HURLEY, Senior District Judge:

                                            INTRODUCTION

        Plaintiff Jaime David Valle (“Plaintiff”) commenced this action on February

27, 2020, on behalf of himself and all others similarly situated against Defendants

GDT Enterprises, Inc. and Gerard McClorey (together, “Defendants”), alleging they

failed to pay him overtime wages in violation of the Fair Labor Standards Act

(“FLSA”) and New York Labor Law (“NYLL”). (Compl. [DE 1]). Presently before the

Court is Defendants’ motion to dismiss pursuant Federal Rule of Civil Procedure

12(b)(6). (Defs.’ Mem. [DE 19]). For the reasons set forth below, Defendants’ motion

is DENIED.


                                                  Page 1 of 7
Case 2:20-cv-01095-DRH-AKT Document 22 Filed 04/13/21 Page 2 of 7 PageID #: 98




                                  BACKGROUND

        The following facts from the Complaint are taken as true for the purposes of

this Order.

        Plaintiff worked as a “food preparer, dishwasher, and kitchen worker” between

October 2016 and January 2018 at Crown Steakhouse in Bellmore, New York.

(Compl. ¶¶ 8–9, 19–20). Crown Steakhouse is the business name of Defendant GDT

Enterprises, Inc., which Defendant Gerard McClorey owns or operates. (Id. ¶¶ 9–11).

Plaintiff alleges that he worked sixty or more hours-per-week without compensation

at the time-and-a-half rate required for each hour worked in excess of the forty-hour-

per-week mark. (Id. ¶¶ 22–23). Plaintiff alleges Defendants treated other employees

in the same manner. (Id. ¶¶ 27–38).

        In February 2019, Plaintiff brought an identical action against Defendants,

which the Honorable Sandra J. Feuerstein dismissed without prejudice for

insufficient service of process. (See Valle v. GDT Enters., Inc., 2020 WL 435295

(E.D.N.Y. Jan. 28, 2020)). Plaintiff filed the Complaint in this action on February 27,

2020.

        Defendants move to dismiss this action on July 15, 2020 on two bases:

(i) insufficient service process and (ii) lack of standing. (Defs.’ Mem. at 4, 5).1 On

July 31, 2020, Magistrate Judge A. Kathleen Tomlinson so-ordered a stipulation

whereby Defendants accepted service and withdrew “any arguments regarding




1      Defendants’ opening memorandum lacks page numbers; the Court’s page
citations refer to the page numbers in the red docketing header.


                                      Page 2 of 7
Case 2:20-cv-01095-DRH-AKT Document 22 Filed 04/13/21 Page 3 of 7 PageID #: 99




improper or invalid service of process.” (Stipulation and Order Waiving Defenses as

to Service of the Complaint [DE 14]). Accordingly, the Court does not address service

of process.

                                 LEGAL STANDARD

         In deciding a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

a court should “draw all reasonable inferences in Plaintiff[’s] favor, assume all well-

pleaded factual allegations to be true, and determine whether they plausibly give rise

to an entitlement to relief.” Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir.

2011) (internal quotation marks omitted). The plausibility standard is guided by two

principles.    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007)); accord Harris v. Mills, 572 F.3d 66, 71–72 (2d Cir.

2009).

         First, the principle that a court must accept all allegations as true is

inapplicable to legal conclusions. Thus, “threadbare recitals of the elements of a

cause of action supported by mere conclusory statements, do not suffice.” Iqbal, 556

U.S. at 678. Although “legal conclusions can provide the framework of a complaint,

they must be supported by factual allegations.” Id. at 679. A plaintiff must provide

facts sufficient to allow each named defendant to have a fair understanding of what

the plaintiff is complaining about and to know whether there is a legal basis for

recovery. See Twombly, 550 U.S. at 555.

         Second, only complaints that state a “plausible claim for relief” can survive a

motion to dismiss. Iqbal, 556 U.S. at 679. “A claim has facial plausibility when the




                                       Page 3 of 7
Case 2:20-cv-01095-DRH-AKT Document 22 Filed 04/13/21 Page 4 of 7 PageID #: 100




 plaintiff pleads factual content that allows the court to draw the reasonable inference

 that the defendant is liable for the misconduct alleged. The plausibility standard is

 not akin to a ‘probability requirement,’ but asks for more than a sheer possibility that

 defendant acted unlawfully.      Where a complaint pleads facts that are ‘merely

 consistent with’ a defendant's liability, it ‘stops short of the line’ between possibility

 and plausibility of ‘entitlement to relief.’” Id. at 678 (quoting Twombly, 550 U.S. at

 556-57) (internal citations omitted); see In re Elevator Antitrust Litig., 502 F.3d 47,

 50 (2d Cir. 2007). Determining whether a complaint plausibly states a claim for relief

 is “a context specific task that requires the reviewing court to draw on its judicial

 experience and common sense.” Iqbal, 556 U.S. at 679; accord Harris, 572 F.3d at 72.

                                     DISCUSSION

         To survive a motion to dismiss his FLSA and NYLL overtime claims, Plaintiff

 “must sufficiently allege 40 hours of work in a given workweek as well as some

 uncompensated time in excess of the 40 hours.” Lundy v. Catholic Health Sys., 711

 F.3d 106, 113–24 (2d Cir. 2013) (citing 29 U.S.C. § 207(a)(1)). Plaintiff has done so

 here.   He “regularly worked approximately sixty (60) or more hours per week”

 between October 2016 and January 2018 – and yet was not paid at the time-and-half

 overtime rate for hours in excess of forty per week. Compl. ¶¶ 22–23. Further

 “nudg[ing]” his claim “from conceivable to plausible,” Twombly, 550 U.S. at 570,

 Plaintiff specifically pleads his pay rate during the years 2016, 2017, and 2018,

 Compl. ¶ 21. “The Second Circuit has specifically recognized that . . . a plaintiff is

 not required to keep perfect time records or to plead its hours worked with




                                        Page 4 of 7
Case 2:20-cv-01095-DRH-AKT Document 22 Filed 04/13/21 Page 5 of 7 PageID #: 101




 ‘mathematical precision.’” Neil v. Sidney W. Barbanel Consulting Engineer LLC,

 2014 WL 3907909, at *3 (E.D.N.Y. Aug. 11, 2014) (quoting Dejesus v. HF Mgmt.

 Servs., LLC, 726 F.3d 85, 90 (2d Cir. 2013)). Instead, all the Second Circuit asks is

 that plaintiffs draw on their “memory and experience” in so pleading. Dejesus, 726

 F.3d at 90. Plaintiff sufficiently does so here, and his allegations pass muster under

 Federal Rule of Civil Procedure 12(b)(6).

       Defendants focus their briefing on Plaintiff’s standing. But even construing

 their argument under its “proper procedural route”—a Federal Rule of Civil

 Procedure 12(b)(1) motion,2 Alliance for Environ. Renewal, Inc. v. Pyramid Crossgates

 Co., 436 F.3d 82, 88 n.6 (2d Cir. 2006)—Defendants’ motion is denied.

       Defendants aver they “searched all employment records for the relevant period

 of time and found no employee that matches the identity listed of Plaintiff,” Jaime

 David Valle. Defs.’ Mem. at 19. Plaintiff asserts that Defendants’ records reflect “an

 individual named ‘Jamie Guillen’ as having been paid by Defendants” and that



       2       Error! Main Document Only.A case may properly be dismissed for
 lack of subject matter jurisdiction pursuant to Rule 12(b)(1) “when the district court
 lacks the statutory or constitutional power to adjudicate it.” Makarova v. United
 States, 201 F.3d 110, 113 (2d Cir.2000). “In contrast to the standard for a motion to
 dismiss for failure to state a claim under Rule 12(b)(6), a ‘plaintiff asserting subject
 matter jurisdiction has the burden of proving by a preponderance of the evidence that
 it exists.’” MacPherson v. State St. Bank & Trust Co., 452 F. Supp. 2d 133, 136
 (E.D.N.Y. 2006) (quoting Reserve Solutions Inc. v. Vernaglia, 438 F. Supp. 2d 280,
 286 (S.D.N.Y. 2006)), aff’d, 273 F. App’x 61 (2d Cir. 2008); accord Tomaino v. United
 States, 2010 WL 1005896, at *1 (E.D.N.Y. Mar. 16, 2010). “In resolving a motion to
 dismiss for lack of subject matter jurisdiction, the Court may consider affidavits and
 other materials beyond the pleadings to resolve jurisdictional questions.”
 Cunningham v. Bank of New York Mellon, N.A., 2015 WL 4101839, * 1 (E.D.N.Y. July
 8, 2015) (citing Morrison v. Nat’l Australia Bank, Ltd., 547 F.3d 167, 170 (2d Cir.
 2008)).


                                       Page 5 of 7
Case 2:20-cv-01095-DRH-AKT Document 22 Filed 04/13/21 Page 6 of 7 PageID #: 102




 “Jamie Guillen” is his alias. Pl. Opp. at 6–7 [DE 20].3 In support, Plaintiff attaches

 to his opposition brief a copy of a paystub made out to Jamie Guillen. Ex. B to Pl.

 Opp.   On reply, Defendant insists, “Plaintiff fails to provide evidence nor even

 ‘plausible’ explanation as to the unequivocal distinction between the identity of

 Plaintiff and the identities of individual employees of” Defendants. Aff. in Reply ¶ 8

 [DE 21].4 Defendants make no mention of “Jamie Guillen.” See id.

        The address listed in the Complaint for Jaime David Valle matches that on

 Jamie Guillen’s paystub. Compare Compl. ¶ 8, with Ex. B to Pl. Opp.; see also Zappia

 Middle E. Const. Co. v. Emirate of Abu Dhabi, 215 F.3d 247, 253 (2d Cir. 2000) (“[T]he

 court may resolve the disputed jurisdictional fact issues by referring to evidence

 outside of the pleadings.”).   Based on the Complaint and the paystub, Plaintiff

 sufficiently demonstrated “Article III standing—that [he] was an hourly employee

 who worked overtime for which [he] did not receive overtime wages.”           Shafir v.

 Continuum Health Partners, Inc., 57 F. Supp. 3d 325, 327 (S.D.N.Y. 2014). At this

 stage of the proceedings, the Court will not dismiss Plaintiff for lack of standing.

                                    CONCLUSION

        For the reasons discussed above, Defendants’ motion to dismiss is DENIED.

 Plaintiff’s opposition brief admits an intention to amend the Complaint to identify his


 3     Plaintiff states that “Defendants raised this issue in the previous case . . . and
 were already given notice that the Plaintiff was known by Jamie Guillen.” Pl. Opp.
 at 7. Plaintiff offers no explanation why he nevertheless re-filed suit solely in the
 name of “Jaime David Valle” without mention of his alias, i.e., in the form of his
 proposed amended caption: “Jaime David Valle a/k/a Jamie Guillen.”
 4     Defendants did not submit a brief in reply; instead, their counsel submitted an
 Affirmation in Reply. [DE 21].


                                       Page 6 of 7
Case 2:20-cv-01095-DRH-AKT Document 22 Filed 04/13/21 Page 7 of 7 PageID #: 103




 alias in the caption. Pl. Opp. at 7–8. Unless Defendants stipulate to the amendment,

 Plaintiff shall move for leave to amend within fourteen (14) days.



 SO ORDERED.

 Dated: Central Islip, New York                s/ Denis R. Hurley
        April 13, 2021                         Denis R. Hurley
                                               United States District Judge




                                      Page 7 of 7
